Case 9:21-cv-81109-DMM Document 69 Entered on FLSD Docket 08/31/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                      CIVIL ACTION NO. 9:21-CV-81109-DMM
  9 KINGS HONG KONG LIMITED,
        Plaintiff,
  vs.
                                                              NOTICE OF STRIKING
  BEYOND MASKS, LLC,
  SCHIMEON A. FREDERICK, JR., AND
  JASON MAY,

        Defendants/Third-Party Plaintiffs,

  vs.

  UNIFORM ASSOCIATES INC.

        Third-Party Defendant.




         Defendants/Third-Party    Plaintiffs,   BEYOND      MASKS,     LLC,     SCHIMEON   A.

  FREDERICK, JR., and JASON MAY, hereby file this Notice of Striking of the following filings

  made with this Court on August 31, 2021: (1) DE# 66 – [Defendants’] Amended Third Party

  Complaint [Against Uniform Associates Inc.], and (2) DE #67 – Notice of Filing Proposed

  Summonses.

                                                       Respectfully Submitted,


                                                       By:    /s/ James L. Weintraub
                                                              James L. Weintraub, Esquire
                                                              James L. Weintraub, P.A.
                                                              931 NW 9th Court
                                                              Boca Raton, FL 33486
                                                              Office: (561) 452-1233
                                                              Fax: (800) 878-7872


                                                  1
Case 9:21-cv-81109-DMM Document 69 Entered on FLSD Docket 08/31/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 31, 2021, I caused a true and correct copy of the foregoing

  to be served by electronic means, via the Court CM/ECF system, on all counsel registered to

  received electronic notices and caused copies of the aforementioned document to be served via

  first class mail, postage prepaid upon any non-CM/ECF participants.


                                                      By:     /s/ James L. Weintraub
                                                              James L. Weintraub




                                                  2
